Citation Nr: 1018807	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease with patellofemoral 
syndrome, right knee. 

2.	Entitlement to an initial evaluation higher than 10 
percent for degenerative joint disease with patellofemoral 
syndrome, left knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in part granting service connection for 
patellofemoral syndrome of the right and left knees, each 
with a noncompensable    (0 percent) evaluation, effective 
from June 1, 2006. The Veteran appealed the initial assigned 
ratings for both knees. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

In a May 2007 rating decision, the RO assigned a higher 
evaluation of a single         10 percent rating for 
patellofemoral syndrome, bilateral knees from June 1, 2006 to 
April 10, 2007; and then separate 10 percent ratings for each 
knee disorder, from April 11, 2007 onwards. More recently, in 
July 2009, the RO retroactively assigned separate 10 percent 
ratings for right and left knee disorders for the entire 
period since the June 1, 2006 effective date of service 
connection. Notwithstanding the award of higher compensation 
in this case, the claims for still greater ratings prevail. 
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

Following the Veteran's request for a hearing at the Board's 
Central Office in Washington, D.C., the Board scheduled such 
hearing for April 2010. The Veteran did not appear. He has 
not since offered a good cause explanation for nonappearance, 
or requested rescheduling of the hearing; thus, the Board 
deems   his hearing request to be withdrawn. 38 C.F.R. § 
20.702(e).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.



REMAND

The current medical evidence does not offer a sufficiently 
detailed depiction of service-connected disability for the 
application of all pertinent rating criteria,          so the 
Board is therefore remanding this case. 

The Veteran's service-connected right and left knee disorders 
are presently rated as 10 percent disabling each, under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5260,  for traumatic 
arthritis, evaluated on the basis of limitation of leg 
flexion. Thus, limitation of motion is the existing basis 
upon which service-connected disability has been duly 
evaluated. 

There is of record a July 2009 VA Compensation and Pension 
examination by an orthopedist which included detailed range 
of motion studies of each knee, accomplished by a goniometer, 
with appropriate consideration of any additional lost motion 
due to pain, repetitive motion, or other forms of functional 
loss. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 
See also 38 C.F.R. §§ 4.45, 4.59. This is directly responsive 
to the rating criteria for limitation of motion. 

Apart from evaluation based on limitation of motion, there 
may be other service-connected knee symptomatology that 
warrants compensation. Significantly, a July 2007 VA 
outpatient record references a scheduled August 2007 right 
knee arthroscopic surgery at a private facility for repair of 
a medial meniscus tear in the knee. 

Subsequently, during the July 2009 VA examination the Veteran 
reported that the right knee again underwent arthroscopic 
surgery in October 2008. The Veteran claimed that he still 
had a torn medial meniscus. Moreover, objectively on VA 
examination, the medial and lateral meniscus test for both 
knees were abnormal with moderate severity.               

Under applicable rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 pertains to dislocation of the 
semilunar cartilage, and provides for a 20 percent disability 
rating. Diagnostic Code 5259 pertains to removal of the 
semilunar cartilage, and corresponds to a 10 percent rating. 
Therefore, these alternative diagnostic codes provide the 
potential for a higher rating for service-connected 
disability, or even assignment of a separate additional 
rating for distinct symptomatology.                     See 
38 C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994). Unfortunately, there is no means to 
determine from the current record the extent of compensable 
symptomatology involving potential damage to right knee 
cartilage. 

In order to properly supplement the record, the Board finds 
that the RO/AMC should provide assistance in obtaining 
medical records of the August 2007 and October 2008 right 
knee arthroscopic surgery records. The VA treatment records 
further elicit that the Veteran was regularly seen by private 
physician Dr. S.G. in Virginia Beach, Virginia, both for the 
August 2007 arthroscopy and the continued treatment of 
arthritis involving both knees. The RO/AMC should therefore 
contact the Veteran to obtain additional information 
regarding this and any other relevant private treatment 
providers, and then acquire the corresponding medical records 
based upon his response. See 38 C.F.R. § 3.159(c)(1) (2009) 
(VA will undertake reasonable efforts to obtain relevant 
records not in the custody of a Federal department or 
agency). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that he complete medical authorization and 
release forms to obtain treatment records 
pertaining to August 2007 and October 2008 
right knee arthroscopic surgery 
procedures, including all available 
medical records from Dr. S.G. in Virginia 
Beach, Virginia involving treatment for 
right and left knee disorders. Then obtain 
the corresponding medical records based 
upon the information received. If the 
search for the identified records is 
unsuccessful, the RO/AMC must notify the 
Veteran and his representative of this in 
accordance with 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e).

2.	The RO/AMC should then review the 
claims file.             If the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).\

3.	If it is indicated that a new 
examination is necessary to accurately 
assess the severity of the veteran's 
service-connected knee disorders, a new VA 
examination should be scheduled.

4.	Thereafter, the RO/AMC should 
readjudicate the claims on appeal, based 
upon all additional evidence received.            
If the benefits sought on appeal are not 
granted,                    the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)







These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

